Citation Nr: 0617775	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO), which, in pertinent part, denied a 
claim of entitlement to service connection for a low back 
condition.  Thereafter, jurisdiction over the veteran's 
claims folder was transferred to the Chicago, Illinois, RO.

The veteran testified at a videoconference hearing that was 
chaired by the undersigned in January 2005.  A transcript of 
that hearing has been made part of the record.

In April 2005, the Board remanded this case to the agency of 
original jurisdiction (AOJ) for additional development.  
Having completed the requested additional development, the 
AOJ has returned the case to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The veteran injured his lower back during service but a 
chronic lower back disability was never diagnosed during 
service, to include at the time of separation.

3.  A lower back disability was first diagnosed more than 35 
years after service.

4.  The currently diagnosed lower back disability is not 
shown to be etiologically related to service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for lower 
back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield II).

As indicated in the April 2005 remand, VA fully complied with 
its Pelegrini II notification duties in this case by means of 
a letter issued in June 2003.  Thus, the veteran has received 
adequate VCAA notice, as described in Pelegrini.  See Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, by means of 
the above-referenced VCAA letter.  He was also advised in 
regards to VA's assignment of both a disability rating and an 
effective date in cases where a claimed disability is found 
to be service-connected by means of a supplemental statement 
of the case that the AOJ issued in March 2006.  Thus, the 
veteran has been provided with adequate notice under both 
Pelegrini and Dingess/Hartman.  Moreover, even if it were 
found, or merely alleged, that the Dingess/Hartman advice 
offered in March 2006 was inadequate in any way, any such 
claimed deficiency would be nonprejudicial to the veteran 
inasmuch as the Board is denying in this decision the 
veteran's claim for service connection, as a result of which 
action no actual disability rating or effective date is being 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board can 
accordingly go ahead with the requested appellate review of 
the veteran's service connection claim.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency in this case was cured by the 
AOJ's re-adjudication of the claim in September 2003, 
February 2006, and, more recently, in March 2006.  Mayfield 
II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal and has had the veteran examined.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Legal analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these three 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In essence, the veteran contends, as reflected by his 
statements of record, to include his January 2005 testimony 
before the undersigned, that his currently diagnosed lower 
back disability should be service-connected because it is 
etiologically related to two injuries he sustained while in 
service, the first reportedly in 1950, while playing 
football, the second in 1952, while riding in a truck.

The veteran's service medical records confirm visits by the 
veteran to "sick call" in October and November 1950, as 
well as in January 1952, lending support to the above 
contentions by the veteran.  They also specifically confirm 
that the veteran injured his lower back in January 1952 when 
a truck he was riding in during a black out hit a deep rut, 
giving him a jolt and twisting/snapping his back.  When seen 
on sick call that month, the veteran reported having also 
"injured [his] back one year ago in Germany when [his lower 
back] hyperextended in a football game."  The physical 
examination of the veteran was reported to be essentially 
negative (including due to findings of no radiation or 
paresthesias or sensory or reflex changes) other than for 
subjective tenderness over the spine and paraspinous muscles 
between L3 and L5 and both lumbosacral joints.  The diagnosis 
was listed as a contusion of the paravertebral muscle between 
L3 and L5.

On physical examination for separation purposes in July 1952, 
the veteran's spine was clinically evaluated as normal, and 
no indications or suggestions were made or reported regarding 
any problems or difficulties with his lower back.

The earliest competent evidence of record revealing the 
manifestation of a lower back disability is contained in 
private medical records that were produced over 35 years 
after the veteran's separation from service, specifically in 
November and December 1987.  These private medical records 
confirm that the veteran sustained an on-the-job injury on 
November 24, 1987, after slipping in oil and landing on the 
lumbar area of his back, and that the veteran was transported 
by ambulance to the emergency room of a private hospital, 
where he received medical treatment and received a diagnosis 
of lumbosacral strain.

The above private medical records also reveal that, when seen 
in consultation in December 1987 by Dr. C.D., an industrial 
medicine physician, the veteran reported "a history of back 
injuries times three in the past with a history of chronic 
degenerative disk disease."  According to Dr. C.D., the 
veteran's "acute strain should resolve slowly but 
completely," and "[w]e need to remember that the [veteran] 
discussed with me earlier that he did have better 
compensation if he would be disabled than if he would heal 
and therefore his motivation for getting better is poor."

Private X-rays obtained in May 1988 revealed narrowing of the 
L3-4 disc, with some degenerative spurring, and forward 
spondylolisthesis of L4 relative to L3.

Private records reflecting physical therapy in 1988 include a 
June 1988 record reporting the veteran's complaints of 
constant low back pain, with radiation into the left lower 
extremity, which the veteran said he had had since his injury 
of November 1987.  That record also reflects the therapist's 
assessment that the veteran's pain in his low back was 
"possibly related to l[ef]t anteriorly rotated ileum due to 
the unilateral fall on the l[ef]t buttock in 11/87."

VA X-rays obtained in January 1990 revealed Grade I 
retrolysthesis of the L3 vertebral body posteriorly over the 
L4 vertebral body, disc space narrowing with vacuum 
phenomenon at the L3-4 disc, posterior disc space narrowing 
at the L4-5 and L5-S1 levels, and degenerative [disc] 
disease.

According to a VA discharge summary dated in October 1990, 
the veteran complained of chronic low back pain, with a 
history of bilateral sciatica over the past two years, for 
which he stated he had consulted over 18 different 
physicians, undergone physical therapy with minimal relief, 
and obtained sub-optimal improvement with non-steroidals.  
The veteran reported an original injury during service in 
1942, while playing football, and a second one also during 
service, in 1952, with exacerbation of the low back pain in 
November 1987 after slipping on an oily floor while at work.  
These records further reveal that, during this admission, the 
veteran underwent a lumbar laminectomy at L3 and L4.

In support of his appeal, the veteran submitted a statement, 
dated in July 2000, from Dr. J.G., a private orthopedic 
surgeon, indicating that he had first seen the veteran in 
April 1999 with complaints of low back pain, that X-rays had 
revealed a Grade II  spondylolisthesis at L3-L4, with 
narrowing and spurring at the L2-3 and L4-5 levels, but with 
no frank herniation or spinal stenosis.  He further stated 
that the 1990 laminectomy had been performed by VA for the 
reason that "this was a service related injury," in the 
form of "two accidents/episodes" during service, in 1942 
and 1952.

Also in support of the veteran's appeal is the following 
undated statement (presumably associated with the file 
sometime in the year 2003), bearing no signature or the name 
or title of the individual subscribing it:

After examining [the veteran] and 
reviewing his past [m]ilitary [m]edical 
[h]istory, it is possible that the 
injuries that he received to his back 
while in the [m]ilitary in 1950 and 1952 
are the cause to his stumbling and 
falling.

On VA spine medical examination in August 2000, the veteran 
complained of chronic low back pain, with radiation, which 
worsened with most movements of the lumbar spine.  He gave a 
history of an inservice injury to his lower back in 1952 and 
stated that he had had progressing problems with his back 
throughout the years since that injury.  The examiner pointed 
out that the veteran's claims file revealed that the veteran 
had suffered an injury to his lower back at work in November 
1987 and that there were "no medical records showing any 
other treatment for the back between his discharge from 
service and the private medical records he submitted 
[reflecting his November 1987 injury]."  The examiner 
further stated that "[i]t should also be noted that there is 
no mention on his separation physical of any problems 
relating to the back."

Physical examination revealed limited ranges of motion of the 
lumbar spine and significant paraspinal muscle spasms 
throughout the lumbar spine.  X-rays revealed severe 
degenerative changes in the lumbar spine, at the L3-4, L4-5, 
and L5-S1 levels, as well as spondylolisthesis at L4-5.  (The 
reports of VA X-rays obtained in August 2000 and VA MRIs 
obtained in December 2000 and September 2003 confirm these 
findings.)  The impression was mechanical low back pain, with 
degenerative disease of the spine at L3-4, L4-5, and L5-S1, 
and unstable Grade II anterior spondylolisthesis at L4-5.  
Additionally, the VA examiner offered the following etiology 
opinion:

Based upon the records that have been 
made available to me, it is my opinion 
that it is unlikely that any of the above 
diagnoses are related to the twisting 
injury he suffered while in the service.  
It is more likely that they are the 
result of the work related back injury he 
suffered in 1987.  The records indicate 
that he had a full recovery from the 
injury he suffered while in the service 
and it appears that his symptoms started 
in direct relationship to the post 
service injury which occurred in 1987.

As discussed above, the record, to include the veteran's 
credible contentions, confirms that the veteran injured his 
lower back during service, and that a lower back disability 
is currently diagnosed.  Thus, the service connection 
criteria of an inservice injury and a current disability are 
met in this case.  However, the remaining criterion of a 
nexus between the current disability and service is not met 
inasmuch as the Board has determined that the preponderance 
of the medical evidence of record addressing this question is 
against the veteran's claim, as further discussed in the 
following paragraphs.

On one hand, neither of the two pieces of competent evidence 
seemingly favoring the veteran's position (namely, the July 
2000 statement from Dr. J.G. and the undated, unsigned 
statement presumably associated with the file sometime in the 
year 2003) offered a rationale or seemed to have taken into 
consideration the post-service injury of November 1987 or the 
gap of over 35 years between the inservice injury and the 
first recorded diagnosis of a lower back disability.  The 
fact that the latter piece of evidence does not indicate who 
subscribed the opinion considerably lessens its probative 
value as well.

On the other hand, the VA physician who rendered the August 
2000 opinion conducted a thorough review of the veterans' 
claims file (as evidenced by his accurate discussion of both 
the inservice and post-service evidence of record), as well 
as a thorough medical examination of the veteran's lumbar 
spine, and submitted a comprehensive examination report that 
provided specific diagnoses and a well-explained etiology 
opinion, with full rationale.  The gap of over 35 years 
between the veteran's inservice injury and the first 
objective evidence of a chronic lower back disability is 
entirely consistent with the VA physician's opinion of August 
2000.

Also operating against the veteran's claim is the June 1988 
statement from his private therapist, linking the veteran's 
recently discovered low back problems to his November 1987 
injury.  

The Board certainly acknowledges the veteran's credible 
reports of a long history of pain and other symptoms in his 
lower back, as well as his reported history of having injured 
his lower back during service, which is confirmed by the 
record.  He is certainly competent to report symptoms and 
injuries during service.  However, as a lay person, he is not 
competent to offer a medical opinion linking his current 
disability to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  The Board is, therefore, 
precluded from assigning any probative value to the veteran's 
opinion regarding the claimed relationship between the 
currently diagnosed lower back disability and service.

In short, a chronic lower back disability was never diagnosed 
during service, to include at the time of separation (when 
the veteran's spine was clinically evaluated as normal), a 
lower back disability was first shown more than 35 years 
after the veteran's separation from active military service, 
and the preponderance of the evidence is against the 
veteran's contention that his currently diagnosed lower back 
disability is etiologically related to service.

In view of the above findings, the Board concludes that the 
criteria for entitlement to service connection for a lower 
back disability are not met.  The claim has failed, and as 
such, must be denied.

Finally, because the preponderance of the evidence is clearly 
against the veteran's service connection claim, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a lower back disability is denied.



____________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


